Title: To Benjamin Franklin from Jonathan Williams, Jr., 14 June 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir
Nantes June 14. 1780.
I arrived here late last night and had only Time to see Capt Jones depart for Paris. He will inform you of the extraordinary Revolution which has happened on board of the Alliance, which from what I can learn is principaly owing to the pernicious Councils of a certain industrious Genius near here who I believe would disturb the Tranquility of Heaven if he was admitted there.— One Good I hope however will result from this Evil for the Detention of the Alliance will give Time to procure Shipping to carry out the Cloathing under her Convoy, and now Capt Jones is at Paris I think he may be able to obtain from Government a Ship for that Purpose. I have yet had no Time to look round me but my next shall inform you what Ships there are here; the Serapis I find is to be sold the 22d Inst. I wish Government would buy her & let her carry out the Goods for us, their Assistance to us would then be compleat, otherwise it is not, for their Kindness in supplying us with the means to get Cloathing is lost if they do not also give us the means to get that Cloathing out.— I wait only to hear from you to give Orders for all to be brought hither. 2000 Suits are now on the Way.—
I hope the News we have here of the Capture of St Christopher, will turn out true, as it comes from Paris you will no doubt have heard it.—
I am with the greatest Respect Dear & hond Sir ever yours most dutifully & affectionately.
Jona Williams J

A Brig is just arrived from Phila, you have your Packets by the Post. Nothing decisive before Charlestown the 10 April.

 
Notation: J Williams June 14. 80
